                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:10-CR-178-BR

UNITED STATES OF AMERICA,                             )
                                                      )
               v.                                     )       ORDER
                                                      )
TORREY DEVON WILLIAMS                                 )

       This matter is before the court on the government’s motion to seal its response (and

associated exhibits) to defendant’s motion for compassionate release “in order to maintain the

private nature of the Defendant’s protected health information and immunization records that are

referenced in the text of this document.” (DE # 135.) Defendant himself has revealed in

publicly filed documents that he has asthma, (see DE # 126-1, at 3-4; DE # 133, at 1, 6), and by

relying, at least in part, on that health condition and his vulnerability to COVID-19 to justify his

release, he has placed his COVID-19 immunization status in issue. Therefore, to the extent the

government’s response references those matters, there is no reason to seal it. The first exhibit

filed with the response contains no sensitive information, and thus, there is no reason to seal that

exhibit. The second exhibit is a medical record of defendant, and the court will order that it be

sealed. Accordingly, the motion to seal is ALLOWED IN PART and DENIED IN PART.

Pursuant to Local Criminal Rule 55.2(b)(3), if the government desires the court to consider its

response and exhibit 1, the government shall publicly file the document within 3 days. Exhibit 2

shall remain under seal.

       This 13 August 2021.



                                       __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge



          Case 5:10-cr-00178-BR Document 136 Filed 08/13/21 Page 1 of 1
